

116 HR 6349 IH: Continuity of Business Operations Support Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6349IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Golden introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish grant programs for small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Continuity of Business Operations Support Act of 2020.2.Small business development center grants(a)Small business development center grantsThe Administrator of the Small Business Administration shall provide grants to small business development centers for the purposes described in subsection (b).(b)Use of fundsGrant funds under this section shall be used to educate, train, and advise owners and employees of small business concerns on the following matters: (1)The hazards of and prevention of the transmission and communication of COVID–19 and similar communicable diseases.(2)The potential effects to the supply chains, distribution, and sale of products of the concern, and the mitigation of such effects, during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(3)The management and practice of telework or remote customer service by electronic or other means to reduce possible transmission of COVID–19 and other communicable diseases.(4)The risks and mitigation of cyber threats in remote customer service or telework practices.(5)The mitigation of the effects of reduced travel or outside activities during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(6)Business continuity plans during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(7)Any other relevant business practices necessary to mitigate any economic effects experienced during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(c)FormulaThe Administrator and the association authorized under section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) shall jointly establish a formula under which grants under this section shall be awarded. (d)Metrics and Goals(1)In generalThe Administrator and the association described in subsection (c) shall jointly establish goals and metrics for the use of funds made available under this section. Such goals and metrics shall—(A)consider the extent of the circumstances relating to the spread of COVID–19 or a similar communicable disease that affect small business concerns served by each grant recipient, particularly rural areas or economically distressed areas;(B)ensure grant recipients comply with the requirements of subsection (b) while also ensuring that grant recipients may have flexibility in responding to unique situations; and(C)encourage grant recipients to develop and provide services to small business concerns that are located in areas substantially affected by COVID–19.(2)Public availabilityThe Administrator shall make publicly available the methodology by which the Administrator and the association jointly developed the metrics and goals described in paragraph (1).(e)Authorization of appropriationsThere is authorized to be appropriated $75,000,000, to remain available until expended, to the Administrator to carry out this section. 3.Establishment of women’s business center and Service Corps of Retired Executives grants(a)In generalThe Administrator of the Small Business Administration shall provide grants to women’s business centers and to chapters of the Service Corps of Retired Executives for the purposes described in subsection (b).(b)Use of fundsGrant funds under this section shall be used to educate, train, and advise owners and employees of small business concerns on the following matters:(1)The hazards of and prevention of the transmission and communication of COVID–19 and similar communicable diseases.(2)The potential effects to the supply chains, distribution, and sale of products of the concern, and the mitigation of such effects, during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(3)The management and practice of telework or remote customer service by electronic or other means to reduce possible transmission of COVID–19 and other communicable diseases.(4)The risks and mitigation of cyber threats in remote customer service or telework practices.(5)The mitigation of the effects of reduced travel or outside activities during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(6)Business continuity plans during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(7)Any other relevant business practices necessary to mitigate any economic effects experienced during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(c)Authorization of appropriationsThere is authorized to be appropriated $25,000,000, to remain available until expended, to the Administrator to carry out this section. 4.Report Not later than 6 months after the date of enactment of this Act, and annually thereafter until the amounts authorized in section 2(c) and section 1(e) have been expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that—(1)describes, with respect to the initial year covered by the report, the programs and services developed and provided by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives in response to a public health emergency declared because of COVID–19; and(2) describes, with respect to the subsequent years covered by the report—(A)the efforts of the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives to develop services to assist small business concerns affected by COVID–19;(B)the challenges faced by owners of small business concerns in accessing services provided by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives in response to a public health emergency declared because of COVID–19;(C)the number of unique small business concerns that were served by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives under the programs established by this Act; and(D)other relevant performance data with respect to small business concerns affected by COVID–19, including the number of employees affected, the effect on sales of the concern, any disruptions of supply chains, and the efforts made by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives (as applicable) to mitigate these effects.5.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Service Corps of Retired ExecutivesThe term Service Corps of Retired Executives means the Service Corps of Retired Executives established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).(3)Small business concernThe term small business concern has the meaning given under section 3 of the Small Business Act (15 U.S.C. 632).(4)Small business development centerThe term small business development center has the meaning given in section 3 of the Small Business Act (15 U.S.C. 632).(5)Women’s business centerThe term women’s business center means a women’s business center as described under section 29 of the Small Business Act (15 U.S.C. 656).